DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 16 in the reply filed on 06/09/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features:
“an electric heating wire”, in re claim 2 and further disclosed in ¶[0067] of the present application, are not shown.
“a mount plate for fixing the electric heating wire”, in re claim 2 and further disclosed in ¶[0067] of the present application, are not shown. 
“mounting slots”, in re claim 4, wherein FIG. 9 is unclear. The mounting slots (610), as shown in FIG. 9, are confusing as it is unclear whether the mounting slots are located on the water tray (50) or the sheet metal mount (60) as disclosed in reference to FIG. 9.

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Contingent Method Limitations
Section 2111.04(II) of the MPEP states: The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “electric heating assembly”(Claims 1, 3, and 16, described in [0008] and further in claim 2). The recitation of “electric heating assembly” is being interpreted under 112(f) as disclosed. The limitation electric heating assembly is further defined within the present application as an electric heating wire and mounting plate for fixing the electric heating wire. Therefore, “electric heating assembly” is being interpreted under 112(f) and further understood as an electric heating assembly that comprises a wire and mount or equivalence thereof. 
Examiners Note: In re claim 2, “electric heating assembly” has not been interpreted under 112(f) due to the face that claim 2 discloses sufficient corresponding structure to perform the heating function.
“fixing component”(Claims 4, 5, and 7, described in [0015]). The recitation of “fixing component” is being interpreted under 112(f) as disclosed. The limitation fixing component is further defined within the present application as a bolt. Therefore, “fixing component” is being interpreted under 112(f) and further understood as bolt or equivalence thereof. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, the limitation(s), “…air returning outlet” is unclear. The limitation of “air returning outlet” is confusing as it is unclear how air is returned through an outlet, and in part renders the claim indefinite. For the purposes of examination; “air returning outlet” will be interpreted as an air inlet, intake, return vent, or the equivalent.  The limitation should be readdressed to help provide clarity.
In re claim 2, the limitation(s), “…air returning outlet” is unclear and further rejected as depending from a rejected base claim. Please see in re claim 1 above.
In re claim 3, the limitation(s), “…air returning outlet” is unclear and further rejected as depending from a rejected base claim. Please see in re claim 1 above.
In re claims 1 - 3, the limitation(s), “…the electric heating assembly” is unclear. The limitation of an “electric heating assembly” is confusing and it is unclear as to where the component is located. Regarding the limitation, the disposition of the “electric heating assembly” is disclosed as such: 
In re claim 1, the limitation(s), “…both the electric heating assembly and the heat exchanger assembly are disposed at the air outlet of the fan casing, and the electric heating assembly is located between the fan casing and the heat exchanger assembly” is unclear. 
In re claim 2, the limitation(s), “…the mounting plate is located at the air returning outlet” is unclear. 
In re claim 3, the limitation(s), “…wherein the electric control box is detachably mounted at the casing and located at the air returning outlet… electric heating assembly is mounted at the electric control box”

Furthermore, there is no additional disclosure within the drawings, as discussed above. As such it is unclear whether the electric heating assembly is located at an air out, between the outlet and a heat exchanger, or if it is mounted on a detachable control box, located at the air returning out, and in part renders the claim indefinite. The limitations should be readdressed to help provide clarity.     
In re claim 4; the limitation(s), “…and the fixing holes and the mounting slots in different heights at the sheet metal member…” are unclear and further rejected as depending from a rejected base claim. The limitation of “the fixing holes and the mounting slots in different heights at the sheet metal member” is confusing as it is unclear whether both the fixing holes and the mounting slots are arranged at different heights at the sheet metal member or if only the mounting slots are arranged at different heights at the sheet metal member or some combination therein and in part renders the claim indefinite. The components as disclosed in the drawings also present unclear structure and is further discussed in the above objections. For the purposes of examination; “the fixing holes and the mounting slots in different heights at the sheet metal member” will be interpreted as meaning a mounting member wherein the mounting slots, disposed at different heights, each have respective fixing holes for attaching a water tray, wherein the fixing holes are also arranged at different heights corresponding to the individual respective heights of each mounting slots, for mounting a tray.  The limitation should be readdressed to help provide clarity. 
In re claim 5, rejected as depending from a rejected base claim.
In re claim 6, rejected as depending from a rejected base claim.
In re claim 7, rejected as depending from a rejected base claim.
In re claim 8, rejected as depending from a rejected base claim.
In re claim 9, rejected as depending from a rejected base claim.
In re claim 10, rejected as depending from a rejected base claim.
In re claim 11, rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Zhou (CN2537915Y). 
In re claim 1, Zhou discloses an air conditioner indoor unit (“The cabinet air conditioner is divided into two parts: indoor and outdoor.”; [0004]), comprising: a 
casing (indoor unit) and 
a fan casing (FIG.2; lower panel 1, upper panel 7, shell back plate 9, volute 5), an 
electric heating assembly (FIG.2; auxiliary heater 11) and a 
heat exchanger assembly (FIG.2; indoor heat exchanger 6) which are disposed in the casing (“There is a set of air supply heating system in the indoor unit”; [0004]), 
wherein the fan casing has an 
air returning outlet (FIG.2; air inlet 2) and an 
air outlet (FIG.2; air outlet 8), 
both the electric heating assembly and the heat exchanger assembly are disposed at the air outlet of the fan casing (“and the air supply device has an air outlet, wherein The auxiliary heater is arranged between the air outlet of the air supply device and the indoor heat exchanger… at a distance of 3 to 10 cm from the air outlet of the air supply device.”; [0007]), and 
the electric heating assembly is located between the fan casing and the heat exchanger assembly (“the air duct of the volute 5 has an air outlet; in the present utility model, the auxiliary heater 11 is arranged on the between the air outlet and the indoor heat exchanger 6.”; FIG.2; [0018]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN2537915Y), as applied to claim 1 above and further in view of Chen (US 7404297 B2) and Lee (KR 100260036 B1).
In re claim 2, Zhou discloses the air conditioner indoor unit according to claim 1, wherein the electric heating assembly (11) comprises an 
mounting plate for fixing the heater (“The upper bracket 13 sets the heater 11 in a suitable position”; [0021]; FIG.2, 3), the 
mounting plate is detachably mounted at the casing (“The heater 11 mounted on the bracket 13 of the cover plate 12 is also taken out for maintenance or repair.”; [0021]; FIG.3), 

Zhou lacks: 
wherein the electric heating assembly comprises an electric heating wire 
mounting plate for fixing the electric heating wire, the 
mounting plate is located at the air returning outlet. 

Regarding the limitations, 
“…wherein the electric heating assembly comprises an electric heating wire”: 
“…mounting plate for fixing the electric heating wire”: 

It should be noted Zhou discloses an electric heater and the use of heating tubes and PTCR heaters [0004], but Zhou lacks distinct disclosure regarding the use of an electric wire. However; Chen discloses, in a similar invention regarding air conditioning, considerations for an auxiliary heat and the use of an electric heating wire in that “… a conventional air conditioner employs a heating tube or an electrically heating wire to fulfill an auxiliary heating function.”;[Col 2, ln0004].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Zhou to include wherein the use of an electric heating comprises an electric heating wire as taught by, Chen. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for heat exchange as the air flow passes over the surface of the electrically heating wire [Col 2, ln0004].
Regarding the limitation, “mounting plate for fixing the electric heating wire, the mounting plate is located at the air returning outlet.”: Lee discloses, in a similar invention regarding air conditioning, a consideration for placing an electric heater (FIG.3, 4; 17) mounted on a suction window (5) through which the indoor air is sucked by the operation of the blower fan (4). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Zhou to include wherein the electric heating wire mount is located at the air returning outlet, as taught by Lee. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective arrangement for the use of an electric heating assembly by locating the heating element near an intake outlet to directly temper an air flow.   
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN2537915Y), as applied to claim 1 above and further in view of Katsumata (WO 2013129527 A1), Nuding (US 4941325) and He (CN 107339744 A) and Mulder (US 20090056929 A1).
In re claim 3, Zhou lacks the air conditioner indoor unit according to claim 1, further comprising an electric control box, 
wherein the electric control box is detachably mounted at the casing and located at the air returning outlet, and the 
electric heating assembly is mounted at the electric control box and electrically connected to a circuit board in the electric control box.   

Regarding the limitation, “…electric control box, wherein the electric control box is detachably mounted at the casing”: Katsumata discloses, in a similar invention regarding air conditioning, a consideration wherein “the electric component box 17 is detachably attached to the unit main body 1…” [¶0035].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Zhou to include wherein the electric control box is detachably mounted at the casing, as taught by Katsumata.
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective location for placing an electric control box and provide a means for easily remove or reattach the components with considerations for ease of access in emergency and routine maintenance. 
Regarding the limitation, “…at the casing and located at the air returning outlet”: Nuding discloses, in a similar invention regarding air conditioning, a consideration for placing an electric control box (FIG.1; 33) at a location where return air is taken into the system by fan (17) through return air duct (32).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Zhou to include the casing located at the air returning outlet, as taught by Nuding.
One of ordinary skill in the art would recognize the benefits of this modification as it would be an effective place to dispose electronic components as the incoming fresh air flow would help in mitigating heat associated with the use of electronic components and would also provide a convenient location to reach an electric control box for emergency and routine maintenance. 
Regarding the limitation, “…electric heating assembly is mounted at the electric control box”: He discloses in a similar invention, regarding air conditioning, a consideration for an electric control box wherein “the electrical control box 17 is fixedly mounted on the housing by an electrical control box support 24, which is connected with the electrical control box support 24 through a hinge 23” [¶0038]. He further discloses consideration for “an electric heater 11 installed on the left side of the electrical control box 17”; FIG.2; [¶0031]).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Zhou to include an electric heating assembly mounted at the electric control box, as taught by He.
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an efficient location for placing an electric heating assembly close to an electric control box to which it will be connected, isolating electronics for compartmentalized maintenance and reducing the need for long connection wires between components. 
Regarding the limitation, “…electrically connected to a circuit board in the electric control box”: Mulder discloses in a similar invention, regarding air conditioning, a consideration for an electrical circuit on an electrical circuit board and a housing “adapted to electrically connect the electric heater and the fan to the control or circuit board” [0009].  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Zhou to include electrically connecting an electric heater to a circuit board in an electric control box, as taught by Mulder. 
One of ordinary skill in the art would recognize the benefits of this modification as it is a known means for effectively communicating power and signals from a one component to another, such as an electric heating, in enabling control method operations. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 20200018507), Li (CN 2467961 Y) and Yamazaki (US 4866944 A).
In re claim 16, A method for controlling an air conditioner, wherein an air conditioner indoor unit runs a heat pump and an electric heating assembly at same time to perform heating, and the method for controlling air conditioner comprises: 
detecting a current temperature of an indoor heat exchanger in real time; 
determining whether the current temperature of the indoor heat exchanger is greater than or equal to a maximum temperature allowable by the indoor heat exchanger; 
stopping running the heat pump to perform heating when determining that the current temperature of the indoor heat exchanger is greater than or equal to the maximum temperature allowable by the indoor heat exchanger; 
continuing to run the heat pump and the electric heating assembly at the same time to perform heating when determining that the current temperature of the indoor heat exchanger is lower than the maximum temperature allowable by the indoor heat exchanger; 
detecting a current indoor ambient temperature in real time; 
determining whether a difference between a target temperature and the current indoor ambient temperature is less than or equal to a preset target temperature threshold; 
turning off the electric heating assembly when determining that the difference between the target temperature and the current indoor ambient temperature is less than or equal to the preset target temperature threshold; 
determining whether the current indoor ambient temperature reaches the target temperature after a preset time interval; [[and]] 
turning off the heat pump for heating when determining that the current indoor ambient temperature reaches the target temperature;[[.]] and 
continuing to run the heat pump and the electric heating assembly at the same time to perform heating when determining that the difference between the target temperature and the current indoor ambient temperature is greater than the preset target temperature threshold.

Examiners Note: In re claim 16, only the following limitations have been given patentable weight due to contingent limitations. A full examination of the claimed limitations cannot be done at this time due to the meets and bounds of contingent issues being unclear. The limitations as disclosed by in the instant application includes steps wherein a method for controlling an air conditioner and its components depends upon more than one contingency, or more than one check point in decision making relating to control methods, and in part renders the claim indefinite. It is suggested that individual branches of decision making, or alternative choices, be readdressed and disclosed respectively in individual claim sets to help further provide clarity. Please see claim interpretation above regarding contingent limitations. 
In re claim 16, Hirose discloses a method for controlling an air conditioner, wherein an air conditioner indoor unit runs a heat pump to perform heating, and the method for controlling air conditioner comprises: 
detecting a current temperature of an indoor heat exchanger in real time (“The controller Cnt acquires a temperature Tn of the indoor heat exchanger 18 from the fourth detector 36.”; [0087]); 
detecting a current indoor ambient temperature in real time (“The first detector 13 is an indoor temperature sensor that detects an indoor temperature Ti.”; [0053]); 
determining whether the current indoor ambient temperature reaches the target temperature after a preset time interval (“The controller Cnt acquires the indoor temperature Ti from the first detector 13. When given time elapses from time when the indoor temperature Ti is acquired in step S103, the indoor temperature Ti is assumed to vary. Therefore, the indoor temperature Ti is re-acquired in step S109.”; [0090);  

Hirose lacks:
wherein an air conditioner indoor unit runs a heat pump and an electric heating assembly at same time to perform heating
determining whether the current temperature of the indoor heat exchanger is greater than or equal to a maximum temperature allowable by the indoor heat exchanger; 
determining whether a difference between a target temperature and the current indoor ambient temperature is less than or equal to a preset target temperature threshold; 

Regarding the limitation, “…determining whether the current temperature of the indoor heat exchanger is greater than or equal to a maximum temperature allowable by the indoor heat exchanger”: It should be noted that the system of Hirose is capable actuating control methods in response to temperature values exceeding predetermined limits (“When the difference is greater than or equal to the temperature T3, the process proceeds to step S120 and the controller Cnt causes the compressor 21 to stop.”; [0103]). However; Yamazaki discloses in a similar invention, regarding air conditioning, determining a current temperature of an indoor heat exchanger is greater than or equal to a predetermined value (“Note that when the temperature of indoor heat exchanger 5 detected by heat exchange temperature sensor 10 exceeds a given value,… the operating frequency of compressor 1 is gradually decreased, and at the same time, operation of outdoor fan 7 is immediately stopped.”; (Col 1; ln[0063]) 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Hirose to include control methods with considerations for the temperature of indoor heat exchangers, as taught by Yamazaki. 
One of ordinary skill in the art would recognize the benefits of this modification “so as to keep the pressure of a high-pressure refrigerant below a predetermined value during a heating operation” (Col 1; ln[0063]), wherein monitoring and actuating control methods based upon temperature values of heating components may help to address the effects of exceedingly high temperatures and increased pressure on system operations. 
Regarding the limitation, “…wherein an air conditioner indoor unit runs a heat pump and an electric heating assembly at same time to perform heating”: Li discloses in a similar invention, regarding air conditioning, a consideration for the use of an electric heating device (3) in heating a room. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Hirose to include electric heating devices, as taught by Li. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an air conditioning system an alternative heating device that is small in volume, heat efficient, and highly efficient in providing supplemental heating to an air flow. 
Regarding the limitation, “…determining whether a difference between a target temperature and the current indoor ambient temperature is less than or equal to a preset target temperature threshold”: Li discloses in a similar invention, regarding air conditioning, a consideration a system configured to control power to electric heating devices based upon signals from ambient air temperature sensors (“in the working temperature sensing probe sensing heating element surrounding environment temperature, once the temperature exceeds the set value, the temperature sensing probe outputs overtemperature signal, the central processor sends the action signal to the executor, quickly cuts off the power to protect the electric heating device”; [0009]) 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Hirose to include determining whether a difference between a target temperature and the current indoor ambient temperature is less than or equal to a preset target temperature threshold, as taught by Li. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a method configured to recognize ambient temperatures in a system, capable of powering down heating elements once temperature value exceeds an allowed limit in protecting internal components from damage [0009]. 
Examiners Note: For the record it should be noted that while not all limitations were given patentable weight; Hirose teaches the following limitations as they pertain to claim 16; 
In re claim 16, with regards for the limitations as disclosed within the instant application; Hirose discloses, in a similar invention regarding air conditioning, a control method wherein upon detecting a current temperature of an indoor heat exchanger and determining a that the temperature of the indoor exchanger exceed a predetermined threshold proceeds to stop a compressor of the system [0098]. Hirose further discloses a controller configured to acquire indoor temperature when a given time elapses from the time the indoor temperature was acquired, to acquire the temperature again in verifying condition [0090], wherein upon determining the temperature values have reached predetermined thresholds the compressor is configured to start or stop operations [0103-0104].   
Allowable Subject Matter
Claims 4-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In re claim 4, the current prior lacks disclosure regarding wherein the air conditioner indoor unit according to claim 1, further comprising a 
water collecting tray assembly, wherein the water collecting tray assembly comprises a 
water collecting tray, a 
sheet metal member and a 
fixing component for fixedly connecting the water collecting tray with the sheet metal member, 
wherein the water collecting tray is provided with a drainage hole for draining at each of two opposite sides, the 
water collecting tray is provided with a fixing hole at either side where the drainage hole is provided, wherein fixing holes at respective sides are in a same height, 
the sheet metal member is provided with mounting slots at positions corresponding to respective fixing holes, wherein mounting slots at respective sides are in different heights, and the fixing holes and the mounting slots in different heights at the sheet metal member are fixed through the fixing components, respectively. 

While there is disclosure regarding considerations for adjustable collection tray mount, to accommodate different sized air conditioning components, and further consideration for a motivation to configure a collection tray with an incline, in order to expedite drainage; however, there lacks distinct consideration for features of the present limitation. The prior art lacks disclosure regarding the use of a component member configured with mounting slots at differing heights, wherein fastener holes correlate to the differing heights of the mountings, for installing a collection tray within an air conditioning system.
In re claims 5-11, are being indicated as allowable subject matter due to dependencies from a base claim, please see in re claim 4. 
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763